Name: 95/49/EC: Council Decision of 27 February 1995 amending Decision 94/941/EC laying down transitional measures applicable to imports of fishery products from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  cooperation policy;  trade;  fisheries;  tariff policy
 Date Published: 1995-03-09

 Avis juridique important|31995D004995/49/EC: Council Decision of 27 February 1995 amending Decision 94/941/EC laying down transitional measures applicable to imports of fishery products from third countries Official Journal L 053 , 09/03/1995 P. 0030 - 0030COUNCIL DECISION of 27 February 1995 amending Decision 94/941/EC laying down transitional measures applicable to imports of fishery products from third countries (95/49/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas by Decision 94/941/EC (3), Member States were authorized to retain the existing conditions for imports of fishery products and in particular the specimen health certificate until 1 March 1995; Whereas the discussions aimed at drawing up harmonized standards of application have not yet been concluded; whereas this authorization shall therefore be extended until 30 June 1995, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 94/941/EC, the date of '1 March 1995' shall be replaced by '30 June 1995'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 February 1995. For the Council The President J. PUECH (1) OJ No C 208, 28. 7. 1994, p. 9. (2) OJ No C 276, 3. 10. 1994, p. 13. (3) OJ No L 366, 31. 12. 1994, p. 34.